         Case 1:19-cv-06199-PGG
         Case 1: 19-cv-06199-PGG Document
                                 Document 28
                                          27 Filed
                                             Filed 09/06/19
                                                   09/05/19 Page
                                                            Page 11 of
                                                                    of 11
                                         LAW OFFICES
                                 KENNETH A. ZITTER
                                      260 MADISON AVENUE
                                    NEW YORK, NEW YORK 10016
                                          (212) 532-8000




                                                                    September 5, 2019
Honorable Paul G. Gardephe
United States District Judge
United States District Courthouse
40 Foley Square - Room 2204
New York, New York 10007

                       Re:    Alpha Capital Anstalt v. Shiftpixy, Inc.
                                       19 CV 6199 (PGG)

Dear Judge Gardephe:

       We represent Plaintiff Alpha Capital Anstalt ("Alpha Capital") in the captioned matter.
We write to request a short adjournment of the summary judgment briefing schedule which the
Court set at the hearing last Thursday, August 29, 2019.

        Alpha Capital requests that its moving papers be submitted on September 10, 2019
(instead of September 6); that Defendant Shiftpixy' s motion papers be submitted on September
24, 2019 (instead of September 20) and that Alpha Capital's reply papers be submitted on
September 27, 2019 (instead of September 25).

        Shiftpixy consents to the requested schedule changes. There have been no prior requests
to adjourn the briefing schedule.




                                                            Ke     th A. Zitter


KAZ/nr

cc: Martin E. Karlinsky, Esq.
